DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 23, 2021 has been entered. 
This action is in response to the papers filed on August 23, 2021.  Applicants' arguments and amendments to the claims filed August 23, 2021 have been entered.  Claims 1 and 5 have been amended, claims 2, 3, 11-14, 17-27, and 29-33 have been cancelled, and no claims have been newly added.  Claims 1, 4-10, 15, 16, 28, and 34 are pending and under current examination.  
Priority
Acknowledgment is made of applicant's claim for priority to the filing dates of the United States Provisional Patent Application Serial No. 61/882,504 filed on September 25, 2013 and US Application Serial No. 14/496,070 filed on September 25, 2014 which has matured into Patent 9,737, 632.


Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 1, 4-10, 15, 16, 28, and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “wherein the first polymer comprises polyglycolic acid or combinations thereof”.  It is unclear how there can be “combinations thereof” when there is only one polymer recited.  Claims 4-10, 15, 16, 28, and 34 are included in this rejection as they depend directly or indirectly from claim 1. +

Response and Maintained Claim Rejections - 35 USC § 103

Applicants’ amendment necessitates the modified grounds of rejection. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1, 4-10, 15, 16, 28, and 34 remain rejected, in modified form, under 35 U.S.C. 103 as being unpatentable over El-Kurdi et al. (Pub. No.: US 2008/0208323; filed Pub. Date: Aug. 28, 2008) for reasons of record.
Regarding claim 1, El-Kurdi discloses electrospinning a polymer fiber onto a tubular tissue  [0029] wherein the polymer fiber consisting an electrospun polymer layer, wherein the layer wraps the vein ([0145] and Fig. 9), wherein the fibers are random created by the target of electrospinning is moved randomly relative to the electrospinning orifice  [0072]; wherein electrospinning is performed by two or more nozzles wherein each nozzle is a source of different polymer solutions [0073], as the options are either simultaneous electrospinning or sequential electrospinning each type of electrospinning would have been prima facie obvious, wherein the fibers are intertangled (Fig. 19 B). 
The polymer fiber electrospun onto a tubular tissue is considered a patch as covers a portion of a tubular tissue and assumes the shape of said tissue.
The polymer fibers comprises polyglycolic acid (claim 9).
With respect to the limitation of wherein the scaffold is configured to function as a substantially two-dimensional implantable structure, this is a limitation on intended use. Applicant should note that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.



Regarding claims 4, El-Kurdi discloses wherein the polymer is polyurethane (claim 17).

Regarding claim 5, El-Kurdi discloses wherein the polymer is polycaprolactone (Claim 9).

Regarding claims 6-8, El-Kurdi discloses wherein the polymer is chitosan, elastin, collagen and mixtures thereof (claims 29-31).

Regarding claims 9-10, El-Kurdi discloses wherein the electrospun polymer fiber is made up of more than one polymer including polycaprolactone and chitosan [0029].  With regard to the specific concentration ranges of chitosan and polycaprolactone recited in claims 9 and 10, the amount of a specific ingredient in this composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize. Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in In re Becket, 33 USPQ 33; In re Russell, 169 USPQ 426. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”) 

Regarding claims 15 and 16, El-Kurdi discloses wherein the polymer surface has pores at the submicron and nanometer scale [0070].
Regarding claim 28, El-Kurdi discloses wherein the polymer fibers have a round shape (Fig. 5).
Regarding claim 34, El-Kurdi discloses wherein the polymer fibers wrap tissue including veins, blood vessels, esophagus, trachea, uterus, and fallopian tubes [0024].  The instant specification discloses patches for esophagus, trachea, uterus, bladder, nerves, blood vessels, etc. [0033].  Applicant points to Figure 7 of the instant specification as an example of planer electrospun fibers layer, wherein these patches are microscopic 
	Pursuant to MPEP 2144.04 (IV)(B) changes in shape is prima facie obvious.  In reDailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).  El-Kurdi discloses wherein the polymer fibers wrap tissue including veins, blood vessels, esophagus, trachea, uterus, and fallopian tubes [0024].  The instant specification discloses patches for esophagus, trachea, uterus, bladder, nerves, blood vessels, etc. [0033].  Accordingly, it would have been prima facie obvious to produce a planer electrospun fiber to conform to an organ or portion of the body applied too.

                It would have prima facie obvious to one of ordinary skill in the art at the time of the invention to combine electrospun fibers from multiple polymers, wherein the fibers include polyglycolic acid, polyurethane, polycaprolactone, chitosan, elastin and combinations thereof into a graft in the shape of a vein, esophagus, or trachea, wherein the graft incudes surface features such as pores,  and wherein the fibers making up the graft are random created by the target of electrospinning is moved randomly relative to the electrospinning orifice  [0072]; wherein electrospinning is performed by two or more nozzles wherein each nozzle is a source of different polymer solutions [0073], as the options are either simultaneous electrospinning or sequential electrospinning each type 
Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art at the time of filing.

Response to arguments:
To the extent that Applicants' arguments are pertinent to the standing rejection, they are addressed as follows: 

Applicant’s argument and affidavit has been fully considered, but not found persuasive.  With respect to the prior art of record, El-Kurdi discloses electrospinning performed by two or more nozzles wherein each nozzle is a source of different polymer solutions, as the options are either simultaneous electrospinning or sequential electrospinning each type of electrospinning would have been prima facie obvious.   
	With respect to the Tan reference and Applicant’s affidavit these have been fully considered, but not found persuasive.  Persuant to MPEP 716.02 “Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (differences in sedative and anticholinergic effects between prior art and claimed antidepressants were not unexpected). In In re Waymouth, 499 F.2d 1273, 1276, 182 USPQ 290, 293 (CCPA 1974), the court held that unexpected results for a claimed range as compared with the range disclosed in the prior art had been shown by a demonstration of "a marked improvement, over the results achieved under other ratios, In re Wagner, 371 F.2d 877, 884, 152 USPQ 552, 560 (CCPA 1967) (differences in properties cannot be disregarded on the ground they are differences in degree rather than in kind); Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) ("we generally consider a discussion of results in terms of ‘differences in degree’ as compared to ‘differences in kind’ . . . to have very little meaning in a relevant legal sense"). “
	In order to show unexpected results, Applicant must provide evidence of greater than expected results, “Evidence that a compound is unexpectedly superior in one of a spectrum of common properties . . . can be enough to rebut a prima facie case of obviousness.", or presence of an unexpected property.  The key feature which is missing from both Applicant’s argument and the affidavit is evidence of was expected in the prior art.  Rather Applicant has provided evidence of a previously undisclosed property without support for that property being unexpected.  
Moreover, MPEP 716.02 (d)  states 'Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (Claims were directed to a process for removing corrosion at "elevated temperatures" using a certain ion exchange resin (with the exception of claim 8 which recited a temperature in excess of 100C).  Instant independent claims 1 reads on  a PGA polymer or combination thereof, while Tan is 
Thus, the rejection is maintained for reason of record and foregoing discussion.

Conclusion
`	No claims are allowed.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA R FALKOWITZ whose telephone number is (571)270-3386. The examiner can normally be reached Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx 


/ANNA R FALKOWITZ/Primary Examiner, Art Unit 1617